       Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 1 of 14. PageID #: 1293




                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

Magnesium Machine, LLC et al.,                        )    Case No. 1:19-cv-2818
                                                      )
                    Plaintiffs,                       )
                                                      )    Judge Donald C. Nugent
              vs.                                     )
                                                      )
Terves, LLC et al.,                                   )
                                                      )
                    Defendants.                       )

                         Terves, LLC’s Brief on Amount of Attorneys’ Fees

I.            Introduction

              On September 9, 2020, this Court granted defendant Terves, LLC’s fee motion,

ordered plaintiffs Magnesium Machine, LLC et al. (collectively, “MMP”) and their counsel

jointly and severally liable for Terves’ fees, and ordered Terves to submit proof of the value

of the fees incurred within 14 days. (Order, ECF #66.) Terves now provides proof of its fees

of $92,111. The total fees sought are as follows:

                                           Total Fees Sought
              Attorney              Position       Hours Billed            Rate            Total Fees
Matthew Cavanagh                  Member           182.2              $ 475              $ 86,545
David Cupar                       Member           4.3                $ 570              $ 2,451
Andrew Gordon-Seifert             Associate        8.9                $ 350              $ 3,115
                                       TOTAL 195.4                    $471.36            $ 92,111

(Cavanagh Decl. ¶ 6.)1




1
    The Declaration of Matthew J. Cavanagh (“Cavanagh Decl.”) supporting the fee amounts is attached.


{9118787: }
      Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 2 of 14. PageID #: 1294




II.           Courts use the lodestar method to determine reasonable fees.

              The Supreme Court instructs courts to calculate reasonable attorneys’ fees using

the “lodestar” method. Blanchard v. Bergeron, 489 U.S. 87, 94 (1989). Under this

methodology, “[t]he initial estimate of a reasonable attorney’s fee is properly calculated

by multiplying the number of hours reasonably expended on the litigation times a

reasonable hourly rate.” Blum v. Stenson, 465 U.S. 886, 888 (1984) (citing Hensley v.

Eckerhart, 461 U.S. 424 (1983)). There is a “strong presumption” that the figure so

calculated represents a reasonable fee. Pennsylvania v. Delaware Valley Citizens’ Council

for Clean Air, 478 U.S. 546, 565, supplemented, 483 U.S. 711 (1987) (“Delaware Valley II”).

              In determining the number of hours reasonably expended, courts look to whether

“the hours expended were reasonably tailored to prevailing” in the particular case, taking

into account the length and complexity of the litigation. See, e.g., HeadBlade, Inc. v. Prod.

Unlimited, LLC, No. CV1502611SJOVBKX, 2016 WL 6237902, at *3–4 (C.D. Cal. May 23,

2016); Saad v. GE HFS Holdings, Inc., 366 F. App’x 593, 607–08 (6th Cir. 2010) (upholding

fee award of $1,085,458.13 under prevailing-party clause where “time spent on this matter

was ‘reasonably expended, especially in light of the complicated and protracted nature of

the case’” that had gone on for nearly six years).

              In determining a reasonable hourly rate, courts consider the attorneys’ regular

hourly rates as well as the prevailing community rate for similar work. See, e.g., H.J. Inc.

V. Flygt Corp., 925 F.2d 257, 260 (8th Cir. 1991). The burden is on the party seeking

attorney’s fees to produce satisfactory evidence that the requested rates are in line with

those prevailing in the community for similar services by lawyers of reasonably



{9118787: }                                       2
       Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 3 of 14. PageID #: 1295




comparable skill, experience, and reputation. Blum, 465 U.S. at 895 n.11. A rate

determined in this way is normally deemed to be reasonable and is referred to as the

prevailing market rate. Id.

              Here, because the number of hours expended and the rates charged by Terves’

attorneys were reasonable, there is a strong presumption that the resulting fees are

reasonable as well. Id. at 897 (holding that when “the applicant for a fee has carried his

burden of showing that the claimed rate and number of hours are reasonable, the

resulting product is presumed to be the reasonable fee”); see also Delaware Valley II, 478

U.S. at 565 (stating that there is a “strong presumption that the lodestar figure—the

product of reasonable hours times a reasonable rate—represents a ‘reasonable’ fee”

(emphasis added)).

              Here, it is further reasonable that Terves’ attorney Matthew J. Cavanagh performed

the majority of the legal work because he was the attorney improperly accused of trade

secret misappropriation by MMP. Thus, he was the attorney most familiar with the facts

and law, and it was more efficient to have him perform the work, rather than have

another attorney: (a) charge additional time to learn the facts and law from attorney

Cavanagh, and (b) not provide as compelling a defense as one intimately involved with

the transactions and occurrences at issue.

III.          The number of hours expended by Terves’ attorneys was reasonable.

              Between December 2019 and September 2020, Terves’ attorneys billed 195.4 hours

on defending against the ex parte seizure order, litigating over the Court’s Findings and

Conclusions dissolving the seizure order (after MMP demanded a more detailed ruling),



{9118787: }                                        3
      Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 4 of 14. PageID #: 1296




addressing MMP’s demands that certain documents be filed under seal, moving to

dismiss MMP’s untimely appeal of the Court’s interlocutory order dissolving the seizure

order, and moving for an award of attorneys’ fees. (Cavanagh Decl. ¶ 6.)

              As proof of fees incurred and the reasonableness of them, Terves has attached to

this brief the affidavit of Matthew J. Cavanagh, McDonald Hopkins’ monthly invoices

issued to Terves (Ex. A), and excerpts from a fee survey referred to below as the “AIPLA

Report” (Ex. B). As to the invoices, Terves redacted in black those time entries for which it

does not seek recovery. Most of those time entries relate to Terves’ patent infringement

lawsuit against MMP’s supplier, Ecometal Inc. McDonald Hopkins billed Terves for both

cases under the same matter number in the same invoices. Where a time entry on a

particular date includes tasks related to the trade secret case and to the patent case,

Terves blacked-out the portion related to the patent case, crossed-out the total time

charged for that entry, and typed the amount attributable to the trade secret case below

the crossed-out amounts. Terves redacted in red a handful of entries that related to the

trade secret case but contain privileged work-product or attorney-client communications.

(Cavanagh Decl. ¶¶ 16-18.)

              For the Court’s reference, the Cavanagh Declaration also provides, in Paragraph 19,

a line item summary table that identifies the date, attorney, task, hour(s) billed, rate, total

charged, and phase of case (e.g., “Motion to Dismiss”) to which the entry relates.

              The tables below summarize the work done by Terves’ attorneys for each phase of

the case.




{9118787: }                                        4
      Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 5 of 14. PageID #: 1297




                                    Ex Parte Seizure Order
         Timekeeper              Position     Hours Billed         Rate          Total Fees
Matthew Cavanagh               Member        16.3              $       475     $ 7,742.50

(Cavanagh Decl. ¶ 19; see also Ex. A (MH invoices).) The Ex Parte Seizure Order work

includes the following work necessary to litigate the case:

                 Review and analyze MMP’s motion for ex parte seizure order
                  and the seizure order itself.

                 Perform legal research to identify and develop defenses
                  against seizure order.

                 Prepare arguments and witness examinations for ex parte
                  seizure hearing.

                 Attend ex parte seizure hearing.

(See Cavanagh Decl. ¶ 20; see also Ex. A (MH invoices).)

                                       Motion to Dismiss
         Timekeeper              Position     Hours Billed         Rate          Total Fees
Matthew Cavanagh               Member        67.8              $ 475           $ 32,205.00
David Cupar                    Member        3.2               $ 570           $ 1,824.00
Andrew Gordon-Seifert          Associate     8.9               $ 350           $ 3,115.00
                                   TOTAL 79.9                  $ 465           $ 37,144.00

(Cavanagh Decl. ¶ 19; see also Ex. A (MH invoices).) The Motion to Dismiss work includes

the following work necessary to litigate the case:

                 Review and analyze MMP’s complaint.

                 Perform legal research regarding the litigation privilege.

                 Perform legal research to support arguments seeking
                  dismissal for failure to allege a “misappropriation” and for
                  failure to identify a plausible trade secret.



{9118787: }                                        5
      Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 6 of 14. PageID #: 1298




                 Draft motion to dismiss and memorandum in support.

                 Review and analyze MMP’s opposition to motion to dismiss.

                 Read and distinguish caselaw cited in MMP’s opposition brief.

                 Draft reply brief in support of motion to dismiss.

(Cavanagh Decl. ¶ 21; see also Ex. A (MH invoices).)

                          Findings/Conclusions and Sealing Issues
         Timekeeper             Position      Hours Billed         Rate        Total Fees
Matthew Cavanagh               Member        26.9             $ 475          $ 12,777.50
David Cupar                    Member        1.1              $ 570         $ 627
                                   TOTAL 28.0                 $ 479         $ 13,404.50

(Cavanagh Decl. ¶ 19; see also Ex. A (MH invoices).) The Findings/Conclusions and

Sealing Issues work includes the following work necessary to litigate the case:

                 Analyze MMP’s argument that the Court must issue more
                  detailed findings and conclusions dissolving the seizure order
                  in order for MMP to appeal.

                 Analyze and respond to MMP’s various arguments and
                  demands with respect to sealing of certain documents and
                  portions of documents on the public record.

                 Review MMP’s proposed findings and conclusions.

                 Review transcript, complaint, hearing exhibit, and other
                  documents to prepare proposed findings and conclusions.

                 Draft proposed findings and conclusions.

(Cavanagh Decl. ¶ 22; see also Ex. A (MH invoices).)




{9118787: }                                        6
      Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 7 of 14. PageID #: 1299




                                     Motion to Dismiss Appeal
         Timekeeper                Position      Hours Billed         Rate        Total Fees
Matthew Cavanagh                  Member        30.6               $ 475         $ 14,535.00

(Cavanagh Decl. ¶ 19; see also Ex. A (MH invoices).) The Motion to Dismiss Appeal work

includes the following work necessary to litigate the case:

                    Review MMP’s notice of appeal.

                    Perform legal research regarding the appealability of
                     interlocutory orders dissolving seizure orders.

                    Draft mediation statement to Sixth Circuit.

                    Attend mediation before Sixth Circuit.

                    Draft motion to dismiss appeal.

                    Review and analyze MMP’s opposition to motion to dismiss.

                    Read and distinguish caselaw cited in MMP’s opposition brief.

                    Draft reply brief in support of motion to dismiss appeal.

(Cavanagh Decl. ¶ 23; see also Ex. A (MH invoices).)

              The attorneys’ fees incurred by Terves to fight the premature appeal while the

district court case proceeded are recoverable. See Medison Am., Inc. v. Preferred Med. Sys.,

LLC, No. 2:05-02390-DKV, 2010 WL 11601462, at *4 (W.D. Tenn. Nov. 12, 2010) (awarding

fees incurred at district court and on appeal); Tyson v. Sterling Rental, Inc., No. 13-cv-

13490, 2019 WL 3554713, at *4-5 (E.D. Mich. Apr. 17, 2019) (awarding fees incurred on

appeal under fee-shifting statute). Because MMP brought a frivolous lawsuit in bad faith,

its appeal of the adverse rulings against it are frivolous, bad faith, and a continuation of




{9118787: }                                         7
      Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 8 of 14. PageID #: 1300




its fee-worthy litigation abuse, especially when MMP appealed a non-appealable

interlocutory order.

                                              Fee Motion
         Timekeeper                Position        Hours Billed       Rate        Total Fees
Matthew Cavanagh                  Member        40.6              $ 475        $ 19,285.00

(Cavanagh Decl. ¶ 19; see also Ex. A (MH invoices).) The Fee Motion work includes the

following work necessary to litigate the case:

                    Perform legal research regarding legal standards for obtaining
                     fee award under trade secret acts and 28 USC § 1927.

                    Review prior filings and case record to identify factual basis
                     for fee motion.

                    Draft motion for fee award.

                    Review and analyze MMP’s opposition to motion for fee
                     award.

                    Draft reply brief in support of motion for fee award.

                    Review Court’s order awarding fees.

                    Draft brief on amount of fees to award.

(Cavanagh Decl. ¶ 24; see also Ex. A (MH invoices).)

              Courts may include in an attorney fee award the fees incurred in moving for fees.

Weisenberger v. Huecker, 593 F.2d 49, 53-54 (6th Cir. 1979); Tyson, 2019 WL 3554713, at *4

(“Additionally, cases from this circuit and others uniformly hold that a lawyer should

receive a fee for preparing an successfully litigating a request for attorney’s fees pursuant

to a fee-shifting statute.”) (citing cases).




{9118787: }                                          8
       Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 9 of 14. PageID #: 1301




              These non-exhaustive lists includes just some examples of the work that Terves’

counsel performed. The list is not meant to be exhaustive. More detailed task descriptions

can be found in the McDonald Hopkins’ invoices that are attached as Ex. A.

              The following table summarizes the fees sought for each phase of the case:

                          Phase                              Hours       Avg. Rate         Total
        Ex Parte Seizure Order                              16.3         $ 475          $ 7,742.50
        Motion to Dismiss                                   79.9         $ 465          $ 37,144.00
        Findings/Conclusions and Sealing Issues             28.0         $ 479          $ 13,404.50
        Motion to Dismiss Appeal                            30.6         $ 475          $ 14,535.00
        Fee Motion                                          40.6         $ 475          $ 19,285.00
                                         TOTAL              195.4        $471.36        $ 92,111.00

IV.           Terves’ attorneys’ hourly rates were reasonable.

              The billing rates charged and the legal fees incurred by Terves are reasonable and

customary for the experience level, qualifications, and skill of the professional that

performed the work, the type of legal work performed, and the geographic area. This is

confirmed by comparing the rates reported in the AIPLA2 2019 Report of the Economic

Survey (the “AIPLA Report”) with the Terves’ attorneys’ hourly rates. (See Ex. B.)

              The Law Practice Management Committee of AIPLA conducts an economic survey

and publishes a report every other year examining the economic aspects of intellectual

property law practice, including individual billing rates and typical charges for certain

intellectual property legal services. (Cavanagh Decl. ¶ 12.) The Court of Appeals for the

Federal Circuit and other courts have relied upon the AIPLA Economic Survey—which

provides billing rates for intellectual property attorneys based on their degree of

experience—to gauge the reasonableness of attorneys’ fees incurred in litigation. See View


2
    AIPLA is an initialism for the American Intellectual Property Law Association (www.AIPLA.org).


{9118787: }                                            9
     Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 10 of 14. PageID #: 1302




Eng’g, Inc. v. Robotic Vision Sys., Inc., 208 F.3d 981, 987–88 (Fed. Cir. 2000) (approving

lodestar calculation by a trial court using AIPLA survey); Mathis v. Spears, 857 F.2d 749,

755–56 (Fed. Cir. 1988) (district court’s conclusion that billing rates “generally

corresponded to those presented in the [AIPLA] surveys and were [thus] reasonable in

view of those surveys” was, “as the law makes clear,” appropriate); Intamin, Ltd. v.

Magnetar Technologies Corp., 2009 WL 5215393, at *1 (C.D. Cal. Dec. 28, 2009)

(reasonableness of billing rates can be guided by “surveys” of “patent-lawyer billing rates”

in the relevant geographic area, such as “Los Angeles rates for a case tried in Los

Angeles”); Jepson, Inc. v. Makita USA, Inc., 1994 WL 543226, at *11 (C.D. Cal. May 27, 1994)

(such surveys are perhaps “the best way” to determine the reasonableness of billing rates);

Marctec, LLC v. Johnson & Johnson, 2010 WL 680490, at *11 (S.D. Ill. Feb.23, 2010), aff’d,

664 F.3d 907 (Fed. Cir. 2012) (weighing reasonableness of attorneys’ fees against those

reported in AIPLA survey); Bendix Commercial Vehicle, Sys., LLC v. Haldex Brake Prods.

Corp., 2011 WL 871413, at *3 (N.D. Ohio Mar. 1, 2011) (amount of attorneys’ fees sought by

plaintiffs not “out of line” with those reflected in AIPLA survey and therefore were

appropriate); Swapalease, Inc. v. Sublease Exchange.com, Inc., 2009 WL 1119591, at *5 (S.D.

Ohio Apr. 27, 2009) (employing AIPLA survey to ascertain reasonable rates).

              The AIPLA Report provides data on billing rates broken out by years of practice as

well as by geographic location. (See Ex. B.) Ohio falls under the “Other Central”

geographic region for purposes of evaluating the data. (Id. at 7.) All of the attorneys

working on this case are in Cleveland, Ohio. As explained below, all of the attorneys’




{9118787: }                                       10
     Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 11 of 14. PageID #: 1303




billing rates fall within the ranges reported by AIPLA and are thus reasonable and

customary for the type of legal work performed and the geographic area.

              David Cupar billed his time on this matter at an average rate of $570 per hour.

(Cavanagh Decl. ¶ 14; see also Ex. A (MH invoices).) Mr. Cupar is a 1999 graduate of the

Case Western Reserve University School of Law. (Cavanagh Decl. ¶ 14.) He is a registered

patent attorney, an intellectual property litigator, member at McDonald Hopkins, and

chair of the firm’s Intellectual Property Department. (Id.) According to the AIPLA Report,

the average hourly billing rate in 2018 for a private firm partner in Other Central (which

encompasses Ohio) ranges from $283–$646/hour (10–90% percentiles). (Ex. B at I-29.)

The average hourly billing rate in 2018 for a private firm partner with 15–24 years of

experience is $325-$750/hour (10-90% percentiles). (Id.) Mr. Cupar’s billing rate of $570

per hour falls within these ranges and is therefore reasonable.

              Matthew Cavanagh billed his services in this action at an average rate of $475 per

hour. (Cavanagh Decl. ¶ 13; see also Ex. A. (MH Invoices).) Mr. Cavanagh is a 2005

graduate of the Case Western Reserve University School of Law. (Cavanagh Decl. ¶¶ 7-10,

13.) He is a registered patent attorney, litigator, and member in the Cleveland office of

McDonald Hopkins. (Id.) According to the AIPLA Report, the average hourly billing rate

in 2018 for a private firm partner in Other Central (which encompasses Ohio) ranges from

$283–$646/hour (10–90% percentiles). (Ex. B at I-29.) The average hourly billing rate in

2018 for a private firm partner with 10-14 years of experience is $280-$668/hour (10-90%

percentiles). (Id.) Mr. Cavanagh’s billing rate of $475 per hour falls within both ranges and

is therefore reasonable.



{9118787: }                                       11
     Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 12 of 14. PageID #: 1304




              Andrew Gordon-Seifert also represents Terves in this matter. Mr. Gordon-Seifert

billed his services in this action at an average rate of $350 per hour. (Cavanagh Decl. ¶ 15;

see also Ex. A (MH invoices).) Mr. Gordon-Seifert graduated from the Ohio State

University in 2014 and is an associate and intellectual property litigator in the Cleveland

office of McDonald Hopkins. (Cavanagh Decl. ¶ 15.) Mr. Gordon-Seifert’s rate falls within

the range of average hourly billing rates reported in the AIPLA Report for 2018 for a private

firm, partner-track attorney with 5-6 years of experience: $252-$719/hour (10-90%

percentiles). (Ex. B at I-42.) It also falls within the range of average hourly billing rates

reported in 2018 for a private firm, partner-track attorney with fewer than 5 years of

intellectual property law experience: $222–$575/hour (10-90% percentiles). (Ex. B at I-42.)

Thus, Mr. Gordon-Seifert’s rate for this matter was reasonable.

              As an additional reasonableness check, Terves’ attorneys’ fees for the entire case

are $92,111. (Cavanagh Decl ¶ 6.) According to the AIPLA Report, the legal fees incurred in

trade secret cases by the respondents to the survey, prior to pretrial, and for a law firm

with more than 60 attorneys are between $150,000 and $625,000 (10-90% percentiles). (Ex.

B at I-216.) Because Terves’ total fees are less than that range, this further proves their

reasonableness.

V.            Conclusion

              Terves asks that the Court award $92,111 against MMP and Dunlap Codding, P.C.,

jointly and severally.




{9118787: }                                       12
     Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 13 of 14. PageID #: 1305




                                          Respectfully submitted,

Dated: September 23, 2020                   s/ Matthew J. Cavanagh
                                          David B. Cupar (OH 0071622)
                                          Matthew J. Cavanagh (OH 0079522)
                                          MCDONALD HOPKINS LLC
                                          600 Superior Avenue, East, Ste. 2100
                                          Cleveland, Ohio 44114
                                          t 216.348.5400 │ f 216.348.5474
                                          dcupar@mcdonaldhopkins.com
                                          mcavanagh@mcdonaldhopkins.com

                                          Counsel for Terves LLC




{9118787: }                              13
     Case: 1:19-cv-02818-DCN Doc #: 68 Filed: 09/23/20 14 of 14. PageID #: 1306




                                       L.R. 7.1(f) Certification

              In accordance with Local Rule 7.1(f), I hereby certify that this case is on the

standard track and that the foregoing memorandum complies with the applicable page

limitation of 20 pages.



                                                    s/ Matthew J. Cavanagh
                                                   Counsel for Terves LLC




{9118787: }
